Citation Nr: 1340553	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  11-12 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for left foot dermatophytosis.

2.  Entitlement to service connection for right foot fungus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2010, a statement of the case was issued in April 2011, and a substantive appeal was received that same month.  In April 2013, the Veteran testified at a Board videoconference hearing.  At the hearing, the Veteran waived initial RO consideration of additional VA treatment records dated April through June 2011.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records document treatment solely for left foot dermatophytosis.  However, at the April 2013 videoconference hearing, the Veteran testified that his doctor told him that "the left foot infected the right foot."  The Veteran is competent to report what he was told by a doctor, Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), and the Board has no reason to doubt the Veteran's credibility in this regard.  VA treatment records confirm that the Veteran is being treated for bilateral dermatophytosis of the feet.  Under the low threshold of the McLendon standard, remand is required for a VA medical opinion as to whether the Veteran's right foot dermatophytosis is an extension of or otherwise related to his service-connected left foot dermatophytosis.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

With regard to the already service-connected left foot dermatophytosis, the Board notes that the provisions of Diagnostic Code 7806, the rating to be assigned for the skin disability depends on the percentage of the body area affected.  Should service connection be established for the right foot dermatophytosis, then this leaves open the possibility that the body area affected would warrant a compensable rating.  As such, the Board views the increased rating for left foot dermatophytosis issue to be intertwined with the issue of service connection for right foot dermatophytosis.  Appellate review of the left foot rating issue must therefore be deferred pending RO readjudication of the right foot service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete clinical records of any pertinent VA treatment records since June 2011.  

2.  The RO should schedule the Veteran for a VA skin examination.  The Veteran's claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should identify any skin disorder of the right foot and, for each diagnosis, opine as to whether it is at least as likely as not (50 percent probability or greater) that any right foot skin disorder is related to the Veteran's active service or due to his service-connected left foot dermatophytosis.

The examiner must explain the rationale for all opinions, citing to supporting factual data as appropriate.  The examiner should also clearly address the question of whether the service-connected left foot dermatophytosis has actually spread to the right foot.  If so, the examiner should report the percentage of the body which is affected by the dermatophytosis. 

3.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the issues on appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


